                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge William J. Martínez

Civil Action No. 19-cv-0684-WJM-MEH

ANN M. LOPEZ,

      Plaintiff,

v.

STATE OF COLORADO,
LA PLATA COUNTY SHERIFF’S DEPARTMENT,
KATHLEEN O’TOOLE, Durango Police Officer,
JENNIFER BAKER,
CASSIE MEREDITH,
DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,
HOUSING SOLUTIONS OF THE SOUTHWEST,
FORT LEWIS COLLEGE, Financial Aid and Housing Services,
NEEDHAM ELEMENTARY, a Durango Public School,
COLORADO CIVIL RIGHTS DIVISION,
CYNTHIA H. COFFMAN, Colorado Attorney General,
NICOLAS HERNANDEZ, U.S. Attorney’s Office, District of Colorado,
UNITED STATES DEPARTMENT OF EDUCATION,
ANDREW RESWOW,
MOREHART MURPHY REGIONAL AUTO CENTER,
AMANDA MATTHEWS,
GEICO AUTO INSURANCE,
ALLSTATE INSURANCE, and
ZURICH AMERICAN INSURANCE COMPANY,

      Defendants.


          ORDER ADOPTING JANUARY 7,2020 RECOMMENDATION OF
                  UNITED STATES MAGISTRATE JUDGE


      This matter is before the Court on the January 7, 2020 Recommendation of

United States Magistrate Judge Michael E. Hegarty (the “Recommendation”) (ECF No.

180) on Defendants Jennifer Baker, Cassie Meredith, and La Plata County Sheriff’s

Department’s (collectively, “La Plata Defendants”) Motion to Dismiss (ECF No. 146),
Defendant Morehart Murphy Regional Auto Center’s (“Morehart”) Motion to Dismiss

(ECF No. 143), Defendant Geico Auto Insurance’s (“Geico”) Motion to Dismiss (ECF

No. 155), Defendant Needham Elementary’s Motion to Dismiss (ECF No. 137),

Defendant Zurich American Insurance Company’s (“Zurich”) Motion to Dismiss (ECF

No. 114), Defendants State of Colorado, Cynthia H. Coffman, Andrew Reswow, and

Colorado Civil Rights Division’s (“CCRD”) (collectively, “State Defendants”) Motion to

Dismiss (ECF No. 132), Defendant Housing Solutions of the Southwest’s (“Housing

Solutions’”) Motion to Dismiss (ECF No. 148), Defendant Amanda Matthews’ Motion to

Dismiss (ECF No. 141), Defendant Kathleen O’Toole’s Motion to Dismiss (ECF No.

151), Defendant Fort Lewis College’s (the “College”) Motion to Dismiss (ECF No. 149),

and Defendant Allstate Insurance’s (“Allstate”) Motion to Dismiss (ECF No. 153). The

Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

Fed. R. Civ. P. 72(b). For the reasons that follow, the Recommendation is adopted in

its entirety.

                                  I. BACKGROUND

        Plaintiff Ann M. Lopez is a Native American and member of the Cheyenne River

Sioux Tribe, who moved with her husband and child from South Dakota to Durango,

Colorado in August 2016, at least in part to study at the College. (ECF No. 108 at

4–24.) She alleges that she and her family were subjected to a pattern of

discrimination committed by various private, local and state, and federal government

actors in Colorado. (Id.) Plaintiff accordingly brings claims against Defendants under

various federal and state laws. Her factual allegations in the operative third amended

complaint (the “Complaint”) are set forth more fully in Judge Hegarty’s

                                            2
Recommendation (ECF No. 180 at 1–8), and as necessary below.

       Defendants filed eleven separate motions to dismiss, all of which are at issue in

the Recommendation and in this Order. On January 21, 2020, Housing Solutions filed

an Objection to the Recommendation (ECF No. 181), and on January 23, 2020, Plaintiff

filed an Objection to the Recommendation (ECF No. 182). Some Defendants filed

Responses to Plaintiff’s Objection. (ECF Nos.185, 186, 190, 192, 194, & 197.)

                                 II. LEGAL STANDARDS

A.     Review of a Magistrate Judge’s Recommendation

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommendation] that has been properly

objected to.” An objection to a recommendation is properly made if it is both timely and

specific. United States v. One Parcel of Real Property Know n as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996). An objection is suf ficiently specific if it “enables the

district judge to focus attention on those issues—factual and legal—that are at the heart

of the parties’ dispute.” Id. In conducting its review, “[t]he district court judge may

accept, reject, or modify the recommendation; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id.

B.     Rule 12(b)(1) Motions to Dismiss

       Federal Rule of Civil Procedure 12(b)(1) empowers a court to dismiss a

complaint for “lack of subject matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). Dismissal

under Rule 12(b)(1) is not a judgment on the merits of the plaintiff’s case, but only a



                                              3
determination that the court lacks authority to adjudicate the matter. See Butler v.

Kempthorne, 532 F.3d 1108, 1110 (10th Cir. 2008). A court lacking jurisdiction “must

dismiss the cause at any stage of the proceeding in which it becomes apparent that

jurisdiction is lacking.” Full Life Hospice, LLC v. Sebelius, 709 F.3d 1012, 1016 (10th

Cir. 2013). A motion to dismiss under Rule 12(b) “admits all well-pleaded facts in the

complaint as distinguished from conclusory allegations.” Smith v. Plati, 258 F.3d 1167,

1174 (10th Cir. 2001). The burden of establishing subject-matter jurisdiction is on the

party asserting jurisdiction. Pueblo of Jemez v. United States, 790 F.3d 1143, 1151

(10th Cir. 2015).

C.     Rule 12(b)(6) Motions to Dismiss

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

claim in a complaint for “failure to state a claim upon which relief can be granted.” The

12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such

a motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to

state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy

which must be cautiously studied, not only to effectuate the spirit of the liberal rules of

pleading but also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567

F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a

well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof of



                                                4
those facts is improbable, and that a recovery is very remote and unlikely.’” Id. (quoting

Twombly, 550 U.S. at 556).

D.     Review of a Pro Se Plaintiff’s Pleadings

       The Court must construe a pro se plaintiff’s pleadings “liberally”—that is, “to a

less stringent standard than formal pleadings filed by lawyers.” Smith v. United States,

561 F.3d 1090, 1096 (10th Cir. 2009). It is not, how ever, “the proper function of the

district court to assume the role of advocate for the pro se litigant.” Id.; see also Dunn

v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (“[W ]e will not supply additional facts,

nor will we construct a legal theory for plaintiff that assumes facts that have not been

pleaded.”).

                                      III. ANALYSIS

       Plaintiff objects to the Recommendation for the following reasons:

              A.     Document excludes key points and facts with regard
                     to the complaint and plaintiff wishes to preserve the
                     details of her argument in order to show the
                     defendants relation to one another. Her family unit is
                     described with child and spouse to keep events
                     comprehensive on the timeline of events.

              B.     Plaintiff can prove her losses and what has replaced
                     her regular schedule in life and is seeking damages
                     for her losses but included “experiences” of family unit
                     to allow the details of the timeline to show relation on
                     the part of the named Defendants.

              C.     All named Defendants show “negligent conduct” with
                     regard to the rights of plaintiff and many defendants
                     up to current show retaliatory and adverse action.

              D.     Defendants acted intentionally in different ways to
                     cause harm physically, psychologically, financially,
                     and spiritually. The deterrence that occurs causes


                                             5
                     other individuals to shy away from challenging the
                     misconduct and puts plaintiff at further risk in this
                     “civil” matter where claimant has already experienced
                     retaliation.

              E.     Plaintiff meets the four elements showing negligence
                     on the part of all “named defendants”. Duty, Breach
                     Cause and Harm.

              F.     A dismissal of all defendants would allow repetition of
                     the misconduct and put many more civilians at risk.
                     Allowing Defendants to be essentially “above the
                     law”.

              G.     Plaintiff is entitled to relief under the Universal
                     Citation: CO Rev Stat § 18-9-121 (2016)

              H.     Plaintiff establishes plausible claims against all
                     named defendants under the Universal Citation: CO
                     Rev Stat § 13-21-111 (2016)

(ECF No. 182 at 10–11 (emphases in original).)

A.     Third-Party Claims

       The Magistrate Judge recommended that, to the extent Plaintiff seeks to bring

claims on behalf of anyone other than herself, those claims should be dismissed

because a pro se litigant may not represent other pro se litigants in federal court. (Id. at

11.) Plaintiff’s Objections as to this part of the Recommendation are not sufficiently

specific to trigger the Court’s de novo review. See 2121 E. 30th St., 73 F.3d at 1059.

Finding no clear error, the Court adopts this part of the Recommendation. See

Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991). T o the extent Plaintiff brings

claims on behalf of parties unrepresented in this case, those claims will be dismissed

without prejudice.




                                              6
B.     Housing Solutions’ Motion to Dismiss (ECF No. 148)

       Plaintiff brings claims against Housing Solutions under 18 U.S.C. § 242, the Fair

Housing Act (“FHA”), the Colorado Fair Housing Act (“CFHA”), and the First

Amendment via 42 U.S.C. § 1983. The Magistrate Judge recommended that Housing

Solutions’ Motion be granted as to Plaintiff’s § 242 claim because that statute does not

provide a private right of action. (ECF No. 180 at 35.) The Magistrate Judge further

recommended that Housing Solutions’ Motion be granted as to the FHA and CFHA

claims because Plaintiff has not plausibly alleged violations of those statutes. (Id. at

35–36.) Plaintiff’s Objections as to this part of the Recommendation are not sufficiently

specific to trigger the Court’s de novo review. See 2121 E. 30th St., 73 F.3d at 1059.

Finding no clear error, the Court adopts this part of the Recommendation. See

Summers, 927 F.2d at 1167. Housing Solutions’ Motion will be granted as to Plaintiff’s

§ 242, FHA, and CFHA claims, and those claims will be dismissed without prejudice.

       The Magistrate Judge recommended, however, that Housing Solutions’ Motion

be denied as to Plaintiff’s First Amendment claim. (Id. at 36.) Housing Solutions’

Objections to the Recommendation were timely, and are sufficiently specific to trigger

de novo review of this claim. See 2121 E. 30th St., 73 F.3d at 1059.

       Plaintiff’s Complaint includes a section in which she makes allegations against

Housing Solutions, the Department of Housing & Urban Development (“HUD”), and the

College. (ECF No. 108 at 14–16.) Relevant to Plaintiff’s First Amendment claim

against Housing Solutions are the following allegations:

       When Plaintiff arrived in Durango to attend the College, the College did not have



                                             7
housing available for her as she expected it to. (Id. at 15.) As such, Plaintiff and her

family were homeless in Durango for two months. (Id.) Plaintiff then contacted

Housing Solutions, which provided Plaintiff and her family housing in Durango. (Id.)

       Thereafter, a neighbor of Plaintiff’s began to stalk and harass Plaintiff and her

family. Plaintiff also began to experience “harassment from staff members” of an

unspecified “housing program in Durango.” (Id at 14.) Plaintiff was subjected to “many

racially bias[ed] comments about Native Americans,” by “people working in local offices

of housing for the college and public housing.” (Id.)

       Plaintiff alleges that “[t]he housing program in Durango Colorado refused to

process [a] complaint of [hers] regarding the stalking tenant and harassment from staff

members.” (Id.) Consequently, Plaintiff’s “formal complaint never reached the Denver

state office and the complaint was suppressed and hindered [Plaintiff’s] free speech

protections as well as her right to have equal enjoyment of a place of public

accommodation from 2016 to 2018.” (Id.)

       Housing Solutions points out that the only explicit mention of it in Plaintiff’s

Complaint is in the allegation that, after two months of Plaintiff and her family being

homeless, Housing Solutions “was contacted for alternative housing.” (ECF No. 148 at

6.) Consequently, Housing Solutions argues, it is not sufficiently clear from the

Complaint that Housing Solutions is “the housing program” that allegedly suppressed

Plaintiff’s harassment complaint. (Id.) The Court disagrees.

       In the Court’s view, it can reasonably be inferred from Plaintiff’s Complaint that

Housing Solutions provided Plaintiff’s housing accommodations from sometime in late



                                              8
2016 until at least June 2018, when the College approved her application for family

housing. (See id at 14–16.) Thus, because Plaintiff also alleges that the staff members

who were harassing her worked for the same “housing program” that refused to

consider her complaint, and that the staff members who harassed her worked “in

local offices of housing for the college and public housing” (ECF No. 108 at 14

(emphasis added)), a plausible inference can be made that it was Housing

Solutions—not HUD or the College—that refused to consider and suppressed her

discrimination complaint.

       Housing Solutions further argues that Plaintiff fails to plausibly allege the

elements of a First Amendment retaliation claim, namely that she: (1) “engaged in

constitutionally protected activity, (2) the defendant’s actions caused her to suffer an

injury that would chill a person of ordinary firmness from continuing to engage in that

protected activity, and (3) the defendant’s actions were substantially motivated as a

response to her protected conduct.” McBeth v. Himes, 598 F.3d 708, 724 (10th Cir.

2010). The Court again disagrees.

       Plaintiff’s formal complaint regarding discriminatory harassment by a local

housing entity’s employees constitutes speech protected by the First Amendment. See

Conaway v. Smith, 853 F.3d 789, 796 (10th Cir. 1988); Shero v. City of Grove, Okla.,

510 F.3d 1196, 1203 (10th Cir. 2007). Whether Plaintiff has plausibly alleged the

second element of a First Amendment retaliation claim is a closer call, but in light of the

allegation that Plaintiff’s “formal complaint never reached the Denver state office and

the complaint was suppressed,” the Court concludes that the active suppression of a



                                             9
complaint of discrimination could chill a person of ordinary firmness from continuing to

complain of such discrimination. Moreover, because Plaintiff alleges that the adverse

action taken by Housing Solutions was suppression of the constitutionally protected

activity itself, Plaintiff has plausibly alleged that Housing Solutions’ actions were

substantially motivated as a response to her protected conduct.

       Accordingly, Plaintiff has plausibly stated a First Amendment retaliation claim

against Housing Solutions. Housing Solutions’ Objections to the Recommendation are

therefore overruled, and the Recommendation in this respect is adopted. Housing

Solutions’ Motion as to Plaintiff’s First Amendment claim will be denied.

C.     Zurich’s Motion to Dismiss (ECF No. 114)

       The Magistrate Judge construed Plaintiff’s Complaint as bringing the following

claims against Zurich: (1) First and Fourteenth Amendment claims under 42 U.S.C. §

1983; (2) a claim under Colo. Rev. Stat. §§ 24-34-601 et seq. for discrimination in

public accommodations; (3) a claim under Colo. Rev. Stat. § 10-3-1115 for

unreasonable delay or denial of the payment of insurance benefits; and (4) a common-

law “bad faith” claim. (ECF No. 180 at 12.)

       The Magistrate Judge recommended that Plaintiff’s constitutional claims against

Zurich be dismissed because Plaintiff failed to plausibly allege the state action required

for a constitutional violation. (Id. at 13.) The Magistrate Judge further recommended

that the Court decline to exercise supplemental jurisdiction over Plaintiff’s state law

claims. (Id. at 14.) Plaintiff’s Objections as to this part of the Recommendation are not

sufficiently specific to trigger the Court’s de novo review. See 2121 E. 30th St., 73 F.3d



                                             10
at 1059. Finding no clear error, the Court adopts this part of the Recommendation.

See Summers, 927 F.2d at 1167. Plaintiff’s claims against Zurich will be dismissed

without prejudice.

D.     State Defendants’ Motion to Dismiss (ECF No. 132)

       1.     Colorado and CCRD

       Plaintiff brings First and Fourteenth Amendment claims against Colorado and

CCRD under § 1983, and claims under Colo. Rev. Stat. §§ 18-9-121 and 10-3-1114.

The Magistrate Judge recommended that Plaintiff’s federal claims against Colorado and

CCRD be dismissed because those claims are barred by the Eleventh Amendment.

(ECF No. 180 at 15.) The Magistrate Judge further recommended that the state law

claims be dismissed because supplemental jurisdiction does not extend to non-

consenting state defendants. (ECF No. 180 at 15–16.)

       As to Plaintiff’s federal claims and Plaintiff’s claim under Colo. Rev. Stat. § 10-3-

1114, Plaintiff’s Objections are insufficiently specific to trigger the Court’s de novo

review. See 2121 E. 30th St., 73 F.3d at 1059. Finding no clear error, the Court adopts

the Recommendation as to those claims. See Summers, 927 F.2d at 1167. State

Defendants’ Motion will be granted as to Plaintiff’s federal claims, and Plaintiff’s claim

brought under Colo. Rev. Stat. § 10-3-1114. Those claims will be dismissed without

prejudice.

       However, because Plaintiff explicitly mentions Colo. Rev. Stat. § 18-9-121 in her

Objections (ECF No. 182 at 11), the Court will review State Defendants’ Motion with

respect to that claim de novo. Plaintiff has the burden of establishing subject-matter



                                             11
jurisdiction, Pueblo of Jemez, 790 F.3d at 1151, but she does not alleg e that diversity

jurisdiction exists in this case. The Court will decline to exercise supplemental

jurisdiction over Plaintiff’s claim brought against Colorado and CCRD under Colo. Rev.

Stat. § 18-9-121, and that claim will be dismissed without prejudice. See 28 U.S.C. §

1367(c).

       2.     Coffman and Reswow

       Plaintiff brings First and Fourteenth Amendment claims under § 1983, and a

claim under Colo. Rev. Stat. § 24-34-601, against Coffman and Reswow. The

Magistrate Judge recommended that Plaintiff’s federal claims be dismissed because

Coffman and Reswow are entitled to qualified immunity. (ECF No. 180 at 16–18.) The

Magistrate Judge further recommended that Plaintiff’s state law claims be dismissed

because supplemental jurisdiction should not be exercised over them. (ECF No. 180 at

18.) Plaintiff’s Objections as to this part of the Recommendation are not sufficiently

specific to trigger the Court’s de novo review. See 2121 E. 30th St., 73 F.3d at 1059.

Finding no clear error, the Court adopts this part of the Recommendation. See

Summers, 927 F.2d at 1167. State Defendants’ Motion will be granted in this respect,

and Plaintiff’s claims against Coffman and Reswow will be dismissed without prejudice.

E.     Needham Elementary’s Motion to Dismiss (ECF No. 137)

       The Magistrate Judge recommended that Needham Elementary’s Motion be

granted because Plaintiff has not alleged that the school caused her any legally

cognizable injury. (ECF No. 180 at 19.) Plaintiff’s Objections as to this part of the

Recommendation are not sufficiently specific to trigger the Court’s de novo review. See



                                            12
2121 E. 30th St., 73 F.3d at 1059. Finding no clear error, the Court adopts this part of

the Recommendation. See Summers, 927 F.2d at 1167. Needham Elementary’s

Motion will be granted, and Plaintiff’s claims against Needham Elementary will be

dismissed without prejudice.

F.     Matthews’ Motion to Dismiss (ECF No. 141)

       The Magistrate Judge construed Plaintiff’s Complaint as bringing a claim under

“Colorado traffic law 42-4-1402(1), (2)(a) T2–Careless Driving.” (ECF No. 180 at 20.)

The Magistrate Judge recommended dismissal of this claim because the Court lacks

subject-matter jurisdiction over it. Plaintiff’s Objections as to this part of the

Recommendation are not sufficiently specific to trigger the Court’s de novo review. See

2121 E. 30th St., 73 F.3d at 1059. Finding no clear error, the Court adopts this part of

the Recommendation. See Summers, 927 F.2d at 1167. Matthews’ Motion will be

granted, and Plaintiff’s claim against Matthews will be dismissed without prejudice.

G.     Morehart’s Motion to Dismiss (ECF No. 143)

       Plaintiff brings a Fair Credit Reporting Act (“FCRA”) claim, and various state law

claims against Morehart. The Magistrate Judge recommended Morehart’s Motion be

granted as to Plaintiff’s FCRA claim because Plaintiff fails to allege, among other

things, that Morehart made false reports about her credit. (ECF No. 180 at 23.) The

Magistrate Judge further recommended that Plaintiff’s state law claims against Morehart

be dismissed because supplemental jurisdiction should not be exercised over them.

(ECF No. 180 at 24.) Plaintiff’s Objections as to this part of the Recommendation are

not sufficiently specific to trigger the Court’s de novo review. See 2121 E. 30th St., 73



                                              13
F.3d at 1059. Finding no clear error, the Court adopts this part of the

Recommendation. See Summers, 927 F.2d at 1167. Morehart’s Motion will be

granted, and Plaintiff’s claims against Morehart will be dismissed without prejudice.

H.     La Plata Defendants’ Motion to Dismiss (ECF No. 146)

       Plaintiff brings First Amendment, procedural and substantive due process, and

equal protection claims against La Plata Defendants under § 1983. Plaintiff also brings

claims under 18 U.S.C. § 242, 34 U.S.C. § 10228(c), 42 U.S.C. § 2000d, and v arious

state laws. The Magistrate Judge recommended that La Plata Defendants’ Motion be

granted as to Plaintiff’s federal claims because Plaintiff fails to plausibly allege a

violation of any federal law. The Magistrate Judge further recommended that Plaintiff’s

state law claims against La Plata Defendants be dismissed because supplemental

jurisdiction should not be exercised over them. (ECF No. 180 at 27–31.)

       Plaintiff’s Objections as to this part of the Recommendation are not sufficiently

specific to trigger this Court’s de novo review. See 2121 E. 30th St., 73 F.3d at 1059.

Finding no clear error, the Court adopts this part of the Recommendation. See

Summers, 927 F.2d at 1167. La Plata Defendants’ Motion will be granted in this

respect, and Plaintiff’s claims against La Plata Defendants will be dismissed without

prejudice.

       In their Motion, La Plata Defendants additionally seek an award of attorneys’

fees. The Magistrate Judge recommended that the Motion be denied in this respect.

(ECF No. 180 at 33.) La Plata Defendants did not file objections to the

Recommendation. Finding no clear error, the Court adopts this part of the



                                             14
Recommendation. See Summers, 927 F.2d at 1167. La Plata Defendants’ Motion is

denied to the extent it seeks attorneys’ fees.

I.     The College’s Motion to Dismiss (ECF No. 149)

       Plaintiff brings several federal and state law claims against the College. The

Magistrate Judge recommended that the College’s Motion be granted because the

College is not an entity that can be sued under Colorado law. (ECF No. 180 at 38–39.)

Plaintiff’s Objections as to this part of the Recommendation are not sufficiently specific

to trigger this Court’s de novo review. See 2121 E. 30th St., 73 F.3d at 1059. Finding

no clear error, the Court adopts this part of the Recommendation. See Summers, 927

F.2d at 1167. The College’s Motion will be granted, and Plaintiff’s claims against the

College will be dismissed without prejudice.

J.     O’Toole’s Motion to Dismiss (ECF No. 151)

       Plaintiff brings claims against O’Toole under 18 U.S.C. § 242, Colo. Rev. Stat. §§

18-9-121 and 42-4-704, and Colorado Rules of Professional Conduct 1.1, 1.3, 1.6, 1.7.

The Magistrate Judge recommended that O’Toole’s Motion be granted because none of

these laws provide a private right of action. (ECF No. 180 at 42.)

       Plaintiff also brings First Amendment, procedural and substantive due process,

and equal protection claims under § 1983, and claims under 34 U.S.C. § 10228, 42

U.S.C. § 2000d et seq., Colo. Rev. Stat. §§ 18-9-121, and 10-3-1104. T he Magistrate

Judge recommended that O’Toole’s Motion be granted as to these claims because

Plaintiff has failed to plausibly allege violations of those statutes. (ECF No. 180 at 42.)

       Plaintiff’s Objections as to these parts of the Recommendation are not



                                             15
sufficiently specific to trigger this Court’s de novo review. See 2121 E. 30th St., 73 F.3d

at 1059. Finding no clear error, the Court adopts this part of the Recommendation.

See Summers, 927 F.2d at 1167. O’Toole’s Motion will be granted in this respect, and

Plaintiff’s claims against O’Toole will be dismissed without prejudice.

       The Magistrate Judge further recommended that, to the extent O’Toole’s Motion

seeks attorneys’ fees, O’Toole’s Motion should be denied. (ECF No. 180 at 44-45.)

O’Toole did not file objections to the Recommendation. Finding no clear error, the

Court adopts this part of the Recommendation. See Summers, 927 F.2d at 1167.

O’Toole’s Motion, to the extent it seeks attorneys’ fees, is denied.

K.     Allstate’s Motion to Dismiss (ECF No. 153)

       The Magistrate Judge construed Plaintiff’s Complaint as bringing First

Amendment and equal protection claims under § 1983, claims under Colo. Rev. Stat.

§§ 24-34-601 et seq. and 10-3-1115, and a common law “bad faith” claim against

Allstate. (ECF No. 180 at 45.)

       The Magistrate Judge recommended that Plaintiff’s federal claims against

Allstate be dismissed because Plaintiff fails to allege that Allstate’s conduct constitutes

state action. (Id. at 46–47.) The Magistrate Judge further recommended that Plaintiff’s

state law claims against Allstate be dismissed without prejudice because supplemental

jurisdiction should not be exercised over them. (ECF No. 180 at 47–48.) Plaintiff’s

Objections as to this part of the Recommendation are not sufficiently specific to trigger

this Court’s de novo review. See 2121 E. 30th St., 73 F.3d at 1059. Finding no clear

error, the Court adopts this part of the Recommendation. See Summers, 927 F.2d at



                                             16
1167. Allstate’s Motion will be granted, and Plaintiff’s claims against Allstate will be

dismissed without prejudice.

L.     Geico’s Motion to Dismiss (ECF No. 155)

       The Magistrate Judge construed Plaintiff’s Complaint as bringing First

Amendment and equal protection claims under § 1983, claims under Colo. Rev. Stat.

§§ 24-34-601 et seq. and 10-3-1115, and a common-law “bad faith” claim against

Geico. (ECF No. 180 at 45.)

       The Magistrate Judge recommended that Plaintiff’s federal claims against Geico

be dismissed because Plaintiff fails to allege that Geico’s conduct constitutes state

action. (Id. at 46–47.) The Magistrate Judge further recommended that Plaintiff’s state

law claims against Geico be dismissed because supplemental jurisdiction should not be

exercised over them. (ECF No. 180 at 47–48.) Plaintiff’s Objections as to this part of

the Recommendation are not sufficiently specific to trigger this Court’s de novo review.

See 2121 E. 30th St., 73 F.3d at 1059. Finding no clear error, the Court adopts this

part of the Recommendation. See Summers, 927 F.2d at 1167. Geico’s Motion will be

granted, and Plaintiff’s claims against Geico will be dismissed without prejudice. See

Brereton, 434 F.3d at 1216.

                                    IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     The Recommendation (ECF No. 180) is ADOPTED in its entirety;

2.     La Plata Defendants’ Motion (ECF No. 146) and O’Toole’s Motion (ECF No. 151)

       are DENIED to the extent they seek attorneys’ fees, and are GRANTED in all



                                             17
     other respects;

3.   Housing Solutions’ Motion (ECF No. 148) is DENIED as to its First Amendment

     claim and GRANTED in all other respects;

4.   All other Motions at issue in the Recommendation and in this Order (ECF Nos.

     143, 155, 137, 114, 132, 141, 149, & 153) are GRANT ED;

3.   With the exception of Plaintiff’s First Amendment claim against Housing

     Solutions, Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE;

4.   The parties and the Clerk of Court are DIRECTED to amend the case caption in

     all future filing reflecting Housing Solutions as the sole remaining party

     Defendant in this action; and

4.   The Magistrate Judge shall set this matter for a Scheduling Conference as soon

     as is practicable, as this action remains pending as to Plaintiff’s First

     Amendment claim against Housing Solutions.


     Dated this 6th day of March, 2020.

                                                       BY THE COURT:




                                                       William J. Martínez
                                                       United States District Judge




                                           18
